ORDER

PER CURIAM.
AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are as follows:
(1) Whether the Superior Court erred in reversing the decision of the trial court to grant summary judgment in favor of Petitioners on the grounds that Respondents had not adduced sufficient evidence to establish a prima facie case that a fiduciary relationship existed between the parties; and
(2) Whether the Superior Court erred in reversing the decision of the trial court with respect to Petitioners’ motions in limine and granting Respondents’ request for *212a new trial on their fraudulent misrepresentation and Unfair Trade Practices and Consumer Protection Law claims.